Case 9:19-cr-80030-WPD Document 144 Entered on FLSD Docket 05/06/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,                       CASE NO. 19-80030-CR-DMIMITROULEAS

         Plaintiff,

  vs.

  PHILIP BRAUN, et al.,

        Defendant.
  __________________________________/

                                            ORDER

         THIS CAUSE is before the Court on the Defendant’s May 3, 2019 Motion to Transfer

  [DE-141]. Said motion [DE-141] is Denied for the reasons set forth on the record at the May 3,

  2019 hearing.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  3rd day of May, 2019.




  Copies furnished to:

  Counsel of Record
